Citation Nr: 0913482	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri, which denied the above claim.

A review of the file indicates that following the October 
2007 certification of this case to the Board, the Veteran 
submitted a January 2008 medical statement from Dr. E.K., a 
private physician, to the Board without an accompanying 
waiver of initial consideration by the RO.  Indeed, the Board 
received a letter from the Veteran in March 2009 indicating 
that he was not waiving initial RO review of this new 
evidence and to remand his claim back to the RO.

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  An exception is made if the 
Veteran waives this procedural right or if the Board 
determines the requested benefit to which the evidence 
relates may be fully granted on appeal without such referral.  
Id.  See also, Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  The 
evidence discussed below establishes that the additional 
evidence in question does not need to be remanded to the RO 
for initial review since the Veteran's claim is being granted 
in full. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, he is presumed to have been exposed to Agent 
Orange or other herbicides.

2.  The Veteran has a current diagnosis of type II diabetes 
mellitus.


CONCLUSION OF LAW

The Veteran's type II diabetes mellitus was presumptively 
incurred in service due to exposure to herbicides in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for type II  diabetes mellitus.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection for type II diabetes mellitus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for diabetes mellitus may be established 
based upon a legal presumption by showing that it had become 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Veteran seeks service connection for type II diabetes 
mellitus which is a disorder that is presumptively linked to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In the particular case at hand, the Veteran's service 
treatment and personnel records show that he served on land 
in the Republic of Vietnam from July 1969 to June 1970.  The 
January 2008 letter from Dr. E.K. confirms that the Veteran 
has a current diagnosis of type II diabetes mellitus.  As 
there is evidence that the Veteran served in Vietnam and is, 
thus, presumed to have been exposed to herbicides during 
service, and as he has a confirmed current diagnosis of type 
II diabetes mellitus, the Board finds that the requirements 
for service connection on a presumptive basis under the 
provisions of 38 C.F.R. § 3.307(a) have been met.

In light of the foregoing, the Board finds that the evidence 
supports the Veteran's claim of service connection for type 
II diabetes mellitus and, thus, service connection is 
warranted.


ORDER

Service connection for type II diabetes mellitus, to include 
as secondary to exposure to herbicides, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


